DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification/Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both the water input tube and the input opening (paragraph 0031).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both the inflated balloon, the plug, and an inflatable balloon sealing mechanism (paragraph 0026).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” and "100" have both been used to designate the plug (paragraph 0026).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both the drain tube and the output opening (paragraph 0025).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “806” has been used to designate both the tissue coagulation marking device and the tissue marking shape.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “812” has been used to designate both the housing and the retaining tabs (paragraph 0052).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “820” has been used to designate both the housing and the ball swivels (paragraph 0055).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "820" and "818" have both been used to designate the ball swivels.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102A, 112B, 126.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 25, 27, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitations set forth in claims 19, 25, 27, and 28 are not described in the specification or the parent application. There is no mention of the taper at the proximal end of the plug shaft is to fit an anatomy of the patient, the expandable portion being a fixed distance from the opening of the rectum, a handle portion proximal to the base pad, or contracting the expandable portion upon completion of an endoscopic procedure. Therefore, the limitations are were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7-10 and 20-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rauker et al (US 20060271095). 
Regarding claim 7, Rauker et al (hereafter Rauker) discloses a method of performing water aided endoscopy (WAE) with an endoscopic plug, comprising the steps of: inserting a distal end of a plug shaft (122) of the endoscopic plug into a rectum of a patient (185, figures 4, 4A, paragraph 0036), wherein the distal end of the plug shaft includes an expandable portion (132) disposed on an outer surface of the plug shaft, and wherein a proximal end of the plug shaft includes a base pad (see image below) disposed on the outer surface of the plug shaft; fitting the base pad into an opening between a rectum and an external environment to secure the endoscopic plug in the opening; inflating the expandable portion at the distal end of the plug shaft to create an internal seal between the inflated expandable portion and an internal surface of the rectum (paragraph 0043); and inputting a quantity of liquid into the body cavity rectum through an opening in the plug shaft (paragraph 0043); inserting at least one endoscopic tool through a sealed opening (146) in the plug shaft (paragraph 0041, 0043).
Regarding claim 8, Rauker discloses all of the limitations set forth in claim 7, wherein the expandable portion is a balloon (figure 4A).
Regarding claim 9, Rauker discloses all of the limitations set forth in claim 7, further comprising inputting the quantity of liquid into the rectum at a location distal to the expandable portion (figure 4A, output of lumen 128 is distal to balloon 132, paragraph 0043).
Regarding claim 10, Rauker discloses all of the limitations set forth in claim 7, further comprising releasing a quantity of the liquid from the body cavity through a pressure valve in an output water opening in the plug (paragraph 0037, when the pressure of the gas or liquid in the colon exceeds a specified value, a quantity of liquid from the body cavity would be released through pressure valve 144 which is in an output water opening in the plug).
Regarding claim 20, Rauker discloses all of the limitations set forth in claim 8, wherein the balloon is disposed around an outer circumference of the plug shaft (figure 4A).
Regarding claim 21, Rauker discloses all of the limitations set forth in claim 20, wherein the balloon expands away from the outer circumference of the plug shaft in a substantially circular shape (figure 4A). 
Regarding claim 22, Rauker discloses all of the limitations set forth in claim 8, wherein the balloon is inflated via a separate inflation tube (136, 140) disposed within the circumference of the plug shaft (figure 4A, paragraph 0037).
Regarding claim 23, Rauker discloses all of the limitations set forth in claim 22, further comprising inflating the expandable portion with air (paragraph 0035).
Regarding claim 24, Rauker discloses all of the limitations set forth in claim 22, further comprising inflating the expandable portion with liquid (paragraph 0043).
Regarding claim 25, Rauker discloses all of the limitations set forth in claim 7, wherein the expandable portion is positioned at a fixed distance from the opening of the rectum (figure 4A, conforms to the anus of the patient).
Regarding claim 26, Rauker discloses all of the limitations set forth in claim 7, further comprising inputting the quantity of liquid into the rectum through a separate liquid tube disposed within the circumference of the plug shaft (134, 130, paragraph 0037).
Regarding claim 27, Rauker discloses all of the limitations set forth in claim 7, further comprising inserting the plug shaft into the rectum via an introducer disposed substantially within the plug shaft with a handle portion disposed proximal to the base pad (see image below).

    PNG
    media_image1.png
    357
    638
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rauker et al (US 20060271095) as applied to claim 7 above, and further in view of Mantell (20050137529). 
Regarding claim 11, Rauker discloses all of the limitations set forth in claim 7, and further discloses a pressure relieve valve, but does not specifically disclose the step of monitoring a pressure of the liquid within the body cavity. However, Mantell discloses a system and method for delivering a substance to a body cavity, wherein it was known in the art at the time of the invention to monitoring a pressure of the liquid within the body cavity in conjunction with a pressure relief control valve (paragraph 0023, 0035) in order to adjust the pressure at the target location to a desired level. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also monitor a pressure of the liquid within the body cavity, as taught as known by Mantell, in order to adjust the pressure at the target location to a desired level.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rauker et al (US 20060271095) as applied to claim 7 above.
Regarding claim 28, Rauker discloses all of the limitations set forth in claim 7, wherein Rauker further teaches placing the retention portion into a retracted configuration to remove the apparatus from the patient in another embodiment (paragraph 0050). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further contract the expandable portion upon completion of an endoscopic procedure in order to remove the apparatus from the patient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771